Title: Joseph Mandrillon to John Adams: A Translation, 12 December 1781
From: Mandrillon, Joseph
To: Adams, John



Raamgragt 12 December 1781
Sir

I will have the honor of delivering my work to you this evening between five and six o’clock but in the meantime, I am sending you the best map of North America that could be found here. The map of the thirteen states that I asked for is expected from England.
I am also enclosing the Atlas de l’histoire philosophique et politique so that you may give me your opinion as to the accuracy of these maps of your republic.
If you cannot receive me today, this will be for another evening.

I have the honor to be with all possible respect, sir, your very humble and very obedient servant
Jh. Mandrillon

